

EXHIBIT 10(u)




AMERICAN ELECTRIC POWER COMPANY, INC.


SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION


Effective January 1, 2006




Retainer1
            Amount
 
 
Service as a Director
            $67,500
 
 
Service as Audit Committee Chair
            $15,000
 
 
Service as Audit Committee Member
            $12,000
 
 
Service as Presiding Director
            $15,000





1 Retainer amounts are paid quarterly




Each non-employee director also receives annually $82,500 in AEP stock units
pursuant to the AEP Stock Unit Accumulation Plan. In addition, non-employee
directors will be paid a fee of $1,200 per day for special assignments (such as
attendance at Nuclear Regulatory Commission meetings).

